Citation Nr: 0717697	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  05-06 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
tinea pedis with severe onychomycosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






INTRODUCTION

The veteran had active service from September 1982 to 
September 1985.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2003 RO decision which granted service 
connection for tinea pedis with severe onychomycosis and 
assigned a 10 percent disability rating effective January 31, 
2003; the veteran appealed the grant of a 10 percent rating. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that further development is required to 
satisfy the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 
3.159 (2006).  

The veteran's tinea pedis with onychomycosis has been rated 
under Diagnostic Code 7806, and among the criteria for 
consideration under that code is whether and how frequently 
systemic medication is required.  See 38 C.F.R. § 4.118, Code 
7806 (2006).  The most recent medical evidence of record, 
dated from December 2005 to April 2006, shows that the 
veteran was prescribed an anti-fungal medication, Lamisil, to 
be taken in an oral form (i.e., systemically) for 10 days, 
followed by application of a topical form of the medication.  
However, the VA pharmacy denied approval of the oral form, on 
the basis that it was restricted to certain patients, 
including those with a positive culture of dermatophyte.  She 
was treated with the topical form, which failed to relieve 
all of her symptoms.  The final notes, in April 2006, consist 
of the dermatology clinic attempting to obtain approval from 
the pharmacy for the systemic version of Lamisil -- 
Terbinafine.  The dermatologist noted that it was required 
for treatment of tinea pedis with possible deeper fungal 
infection that had been resistant to topical treatment alone.  
A pharmacy note indicated that a positive KOH (potassium 
hydroxide) test was required, while the dermatology clinic 
reported that KOH had been positive for hyphae.  However, the 
resolution of this matter is not contained in the claims 
file.  The subsequent VA treatment records, which should 
confirm whether the veteran was prescribed systemic 
medication for her skin condition of the feet, and if so, for 
how long and with what results, must be obtained.  

In addition, the dermatologist's comments as to resistance to 
treatment and a possible deeper fungal infection indicate 
that an additional examination is in order as well.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994).  The veteran has stated that the 
condition is worse in the summer, and the examination should 
be conducted in the summer, if feasible.  See Ardison v. 
Brown, 6 Vet. App. 405, 408 (1994) (examinations for diseases 
with cyclical manifestations should be conducted during the 
active stage of the disease, to the extent possible).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the veteran's 
treatment for her skin disability of the 
feet from the VAMC in Columbia, Missouri 
April 2006 to the present, to specifically 
include a record of all medications 
dispensed for the condition.  

2.  Schedule the veteran for a VA 
dermatology examination to determine the 
current severity of her service-connected 
tinea pedis with onychomycosis.  If 
practical, the examination should be 
scheduled during an eruption or 
exacerbation of her symptomatology to 
give the best indication of the condition 
at its worst (reported by the veteran to 
generally occur during the summer).  The 
claims folder should be provided to and 
reviewed by the examiner.  All signs and 
symptoms necessary for rating the skin 
condition of the feet under the current 
rating criteria should be reported in 
detail, to include the percentage of the 
entire body affected and the percentage 
of exposed area(s) affected by tinea 
pedis and onychomycosis.  The examiner 
should comment as to whether the record 
shows that the veteran has been 
prescribed systemic medication to treat 
her tinea pedis and/or onychomycosis.  If 
so, the examiner should note the length 
of time since April 2006 that such 
medication has been used.  The complete 
rationale for all opinions expressed 
should be provided, including objective 
assessment of the frequency and virulence 
of outbreaks of the disorder.  

3.  Thereafter, adjudicate the veteran's 
claim for an initial rating higher than 
10 percent for tinea pedis and/or 
onychomycosis.  If the claim is denied, 
furnish the veteran and her 
representative with a supplemental 
statement of the case, and provide an 
opportunity for response, before the case 
should be returned to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

